DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Invention l corresponding to claims 1-14  in the reply filed on 5/20/22 is acknowledged.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 3-5 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
       A) Applicant recites “said four or more narrowing tool holes” in claims 3 and 4. The recited limitation lacks proper antecedent basis since “four or more narrowing tool holes” was never previously recited.  Applicant previously recited “three or more narrowing tool holes” in claim 2.  It appears as if applicant may have intended to recite “said three or more narrowing tool holes” in claim 3.  Also, Applicant recites “comprising five narrowing tool holes” in claim 4  line 2 then recites “said four or more narrowing tool holes” in claim 4 line 3.  It appears as if applicant may have intended to recite, “wherein two of said five narrowing tool holes” in claim 4.   For the purpose of examination, it is interpreted as if applicant intended to recite “said three or more narrowing tool holes” in claim 3 line 2 and  “wherein two of said five narrowing tool holes” in claim 4 line 2. 

 	B) Applicant recites the term “its” in claims 9 lines 3 and 4 and claim 10 line 6. The 
structure applicant is intending to describe by the term “its’ is unclear. 
 
C)  The term “smoothly” in claims 8, 11, and 12,  “roughly” in claims 5 and 11 are relative terms which renders the claim indefinite. The term “smoothly”, and “roughly” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 







Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-12 and 14 is/are rejected, as best understood in view of the above 112 rejection, under 35 U.S.C. 102(a)(1) as being anticipated by Cole (US 8,424,845). 

7. 	Regarding to Claim 1, Cole discloses a pry tool (bar 540, as can be seen from Figure 71 in Cole) for use with a pry bar (crow bar 550, as can be seen from Figure 71 in Cole), the pry tool (540) comprising: a tool body (body of 540, as can be seen from Figure 71 in Cole); said tool body (body of 540) having a transverse axis (axis of orifice 610, as can be seen from Figure 71 in Cole); and said tool body (body of 540) comprising at least two narrowing tool holes (a first and second groove formed between a first and second spline on splined pin assembly 580, as can be seen from Figure 71 in Cole); said tool holes (first and second grooves between first and second spline) configured to receive torque from a pry bar (crow bar 550) [as can be seen from Figure 71 in Cole]; and the tool holes (first and second groove between first and second spline) separated circumferentially about said transverse axis (axis of orifice 610) from one another [as can be seen from Figure 71 in Cole]; and a prying end (claw 570, as can be seen from Figure 71 in Cole); said prying end (570)  rigidly connected to the tool body (body of 540) [as can be seen from Figure 71 in Cole].

8.	 Regarding to Claim 2, Cole discloses the pry tool (540) of claim 1, the tool body (body of 540) further comprising three or more narrowing tool holes (a first, second and third groove formed between first, second and third spline, as can be seen from Figure 71 in Cole).

9.	Regarding to Claim 3, Cole discloses the pry tool (540) of claim 2, at least two (a first and second groove formed between first and second spline on splined pin assembly 580 located opposite one another) of said four or more narrowing tool holes (a first, second, third and fourth groove between first, second, third and fourth spline on splined pin assembly 580) separated by about 180 degrees from one another [as can be seen from Figure 71 in Cole].

10.	Regarding to Claim 4, Cole discloses the pry tool (540) of claim 2, the tool body further comprising five narrowing tool holes (a first, second, third, fourth and fifth groove formed between a first, second, third, fourth, and fifth spline on splined pin assembly 580); wherein two (a first and second groove formed between first and second spline on splined pin assembly 580 located opposite one another) of said four or more narrowing tool holes (a first, second, third and fourth groove between first, second, third and fourth spline on splined pin assembly 580) are separated by about 180 degrees from one another [as can be seen from Figure 71 in Cole].

11. 	Regarding to Claim 5, Cole discloses the pry tool (540) of claim 1, the tool body (body of 540) further comprising a roughly cylindrical section (splined pin assembly 580, as can be seen from Figure 71 in Cole) into which said narrowing tool holes (a first and second groove between first and second spline on splined pin assembly 580) extend radially inward [as can be seen from Figure 71 in Cole]; and a void (groove between splines on splined pin assembly 580) formed along the transverse axis (axis of orifice 610) [as can be seen from Figure 71 in Cole]. 

12.	 Regarding to Claim 6, Cole discloses the pry tool (540) of claim 1, the tool body further comprising an arcuate rolling surface (entire curved surface of 540, as can be seen from Figure 71 in Cole).

13. 	Regarding to Claim 7, Cole discloses the pry tool (540) of claim 6, wherein said at least two tool holes (a first and second groove between first and second spline) extend through said arcuate rolling surface (portion 580 of entire curved surface of 540, as can be seen from Figure 71 in Cole).

14. 	Regarding to Claim 8, Cole discloses the pry tool (540) of claim 6, the prying end (570) comprising a lower arcuate surface (a lower portion of curved surface of 540, as can be seen from Figure 71 in Cole); wherein said lower arcuate surface (lower portion of curved surface of 540) is smoothly connected to said arcuate rolling surface (entire curved surface of 540) [as can be seen from Figures 71-72 in Cole].

15. 	Regarding to Claim 9, Cole discloses the pry tool (540) of claim 1, the prying end (570) comprising a proximal end and a distal end (upper and lower end of 570, as can be seen from Figure 71 in Cole); and wherein said prying end (570) is connected at its proximal end to the tool body (body of 540); and said prying end (570) comprises a claw (claw portion 110, as can be seen from Figure 71 in Cole) at its distal end (lower end of 570) [as can be seen from Figure 71 in Cole].

16.	 Regarding to Claim 10, Cole discloses the pry tool (540) of claim 1, the prying end comprising a proximal end (upper end of 570), a distal end (lower end of 570), an upper concave surface [Figure 72], and a lower convex surface [Figure 72]; wherein said upper concave surface and lower convex surface converge at the distal end [as can be seen from Figure 72 in Cole]; and wherein said prying end (570) is connected at its proximal end (upper end of 570) to the tool body (body of 540) [as can be seen from Figures 71-72 in Cole].

17. 	Regarding to Claim 11, Cole discloses the pry tool (540) of claim 1, the tool body (body of 540) further comprising a roughly cylindrical section (splined pin assembly 580, as can be seen from Figure 71 in Cole) into which said narrowing tool holes (a first and second groove between first and second spline on splined pin assembly 580) extend radially inward [as can be seen from Figure 71 in Cole]; a rolling surface (entire curved surface of 540, as can be seen from Figure 71 in Cole) on said roughly cylindrical section (splined pin assembly 580); and the prying end (570) comprising a convex surface [as can be seen from Figure 71-72]; wherein said convex surface is smoothly connected to said rolling surface (entire curved surface of 540) [as can be seen from Figures 71-72 in Cole].

18. 	Regarding to Claim 12, Cole discloses the pry tool (540) of claim 1, the tool body (body of 540) further comprising five narrowing tool holes (a first, second, third, fourth and fifth groove formed between a first, second, third, fourth, and fifth spline on splined pin assembly 580); and a rolling surface (entire curved surface of 540); and the prying end (570) comprising a convex surface [as can be seen from Figures 71-72 in Cole]; wherein said convex surface is smoothly connected to said rolling surface (entire curved surface of 540) [as can be seen from Figures 71-72 in Cole].

19. 	Regarding to Claim 14, Cole discloses the pry tool (540) of claim 1, the tool body (body of 540) further comprising a curved rolling surface (entire curved surface of 540, as can be seen from Figure 71 in Cole); and the prying end (570) comprising a lower arcuate surface (lower portion of curved surface of 540); wherein said lower arcuate surface (lower portion of curved surface of 540) joins said curved rolling surface (entire curved surface of 540) at a tangent thereto [as can be seen from Figures 71-72 in Cole. Note that the apparatus disclosed by Cole is aligned in the same manner as applicant’s claimed invention].

20.	Claim(s) 1  is rejected under 35 U.S.C. 102(a)(1) as being anticipated by J.D. Tessier (US 2,379,387). 

21. 	Regarding to claim 1, Tessier discloses a pry tool (head 10, as can be seen from Figure 1-2 in Tessier) for use with a pry bar (handle 26, as can be seen from Figures 1-2 in Tessier), the pry tool (10) comprising: a tool body (body of 10); said tool body (body of 10) having a transverse axis (axis of 10 located at the aperture receiving pin 20, as can be seen from Figure 1-6 in Tessier); and said tool body (body of 10) comprising at least two narrowing tool holes (grooves defined by ratchet teeth 22 and square cut notch 24, as can be seen from Figure 3 in Tessier); said tool holes (22, 24) configured to receive torque from a pry bar (26) [as can be seen from Figure 1 in Tessier]; and the tool holes (22, 24) separated circumferentially about said transverse axis (axis of 10 located at the aperture receiving pin 20) from one another [as can be seen from Figure 3 in Tessier]; and a prying end (elongated wedge shaped element 14, as can be seen from Figure 2 in Tessier); said prying end (14) rigidly connected to the tool body (body of 10) [as can be seen from Figures 1-2 in Tessier].

Claim Rejections - 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tessier (US 2,379,387).

24.	 Regarding to claim 13, Tessier discloses a pry tool (head 10, as can be seen from Figure 1-2 in Tessier)of claim 1, having a narrowing hole (notch 24) having a rectangular cross-section [as described on page 1, column 1 line 50 in Tessier]. However, Tessier does not explicitly disclose having a plurality of narrowing holes with a rectangular cross-section. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection in Tessier to include a plurality of notches having a rectangular cross-section, as a mere duplication of parts to improve a connection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIRVANA DEONAUTH/Primary Examiner, Art Unit 3726